Exhibit 10.1

FORM OF EXECUTIVE STOCK OPTION AGREEMENT

Agreement, effective as of the      day of      ,      (the “Date of Grant”)
between TradeStation Group, Inc., a Florida corporation (the “Company”), and
[name of executive] (“Optionee”).

1. Grant of Options

The Company grants to Optionee, on the terms and conditions set forth below and
subject to the terms and conditions of the TradeStation Group, Inc. Incentive
Stock Plan (the “Plan”), options (the “Options”) to purchase up to      shares
(individually a “Share” and collectively the “Shares”) of TradeStation Group,
Inc. common stock (the “Common Stock”), par value $.01 per share, for a price of
$    per Share (the “Option Price”), subject to adjustment as provided in
Paragraph 3 below. All of the Options have been, and hereby are, designated as
Incentive Stock Options (as defined in the Plan).

2. Terms and Conditions of Options

(a) Term of Options

Subject to the limitations set forth in this Agreement (including, without
limitation, subparagraph (c) below), the Options, to the extent vested pursuant
to subparagraph (g) below, may be exercised by Optionee in whole or in part from
time to time during the period beginning on the date of this Agreement and
ending on the tenth anniversary of the Date of Grant. In no event shall any of
the Options granted under this Agreement be exercisable upon or after the
expiration of 10 years from the Date of Grant.

(b) Non-transferability of Options

The Options shall not be transferable by Optionee other than by will or by the
laws of descent and distribution and may be exercised during Optionee’s lifetime
only by Optionee. If any Options are exercised after Optionee’s death, the
Company may require evidence reasonably satisfactory to it of the appointment
and qualification of Optionee’s personal representatives and their authority and
of the right of any heir or distributee to exercise such Options.

(c) Termination of Employment

If Optionee’s employment with the Company terminates for any reason, Optionee
shall have the right to exercise the then unexercised portion of the Options
which have vested as of the date of termination of employment within the
applicable time period following termination, if any, as described below. Upon
the expiration of the applicable time period, if any, all of the Options then
unexercised, whether or not vested, shall automatically and without notice
terminate and become null and void. Such time periods (if any), and the
circumstances of termination under which they respectively apply, are as
follows:

(i) In the event that Optionee resigns or Optionee’s employment is terminated by
the Company (other than a termination described in subparagraph (ii), (iii) or
(iv) below), the Options then vested in accordance with subparagraph (g) may be
exercised, subject to subparagraph (v) below, during the period commencing on
the date of resignation or termination of employment and ending on the 90th
consecutive day thereafter; provided that, if Optionee shall die during such
90-day period, Optionee’s right to exercise the unexercised portion of the
Options vested at the date of resignation or termination of employment shall be
determined under the provisions of subparagraph (iii) below; and provided
further, that, if Optionee is, at the time of such resignation or termination, a
director of the Company or an officer of the Company subject to liability under
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
promulgated thereunder, such period shall be the period commencing on the date
of resignation or termination and ending on the first anniversary thereof.

(ii) In the event that Optionee’s employment is terminated by the Company due
solely to Optionee’s permanent disability, the Options then vested in accordance
with subparagraph (g) may be exercised, subject to subparagraph (v) below,
during the period commencing on the date of termination of employment and ending
on the first anniversary thereof.

(iii) In the event of Optionee’s death either during Optionee’s employment by
the Company or during the 90-day period following the date of Optionee’s
resignation or termination of such employment by the Company pursuant to
subparagraph (c)(i), the Options then vested in accordance with subparagraph
(g) may be exercised, subject to subparagraph (v) below, during the period
commencing on the date of Optionee’s death and ending on the first anniversary
thereof.

(iv) In the event of termination of Optionee’s employment for cause (as defined
below), all Options, vested and unvested, shall expire at the date and time of
termination of Optionee’s employment by the Company for cause. For purposes
hereof, “cause” means the following acts or conduct on the part of Optionee:
fraud upon the Company; dishonesty or gross neglect the effect of which is, or
is likely to be, materially adverse to the Company, its business or reputation;
commission of a felony; abandonment of duties; wilful acts or omissions
resulting in material governmental sanctions against Optionee or the Company
(unless such acts or omissions were authorized by, or taken or made with the
knowledge of, the Company’s Co-CEO’s (or either of them), President or Board of
Directors); a wilful breach by Optionee of any of Optionee’s nondisclosure,
noncompetition or other covenants or obligations set forth in the Agreement
Regarding Non-Disclosure, Covenant-Not-To-Compete and Ownership of Work Product
(the “Covenant Agreement”) previously entered into by and between Optionee and
the Company; or a breach by Optionee (other than a wilful breach) of any of
Optionee’s nondisclosure, noncompetition or other covenants or obligations set
forth in the Covenant Agreement which is not cured within 30 days after Optionee
receives notice thereof.

(v) Notwithstanding any of the foregoing to the contrary, in the event that
following a termination of Optionee’s employment for a reason other than cause
the Company discovers (and the Committee (as defined in the Plan) determines)
that acts or conduct on the part of Optionee have occurred constituting cause,
the provisions of subparagraph (iv) above shall then automatically apply and
Optionee shall have no right to exercise any then unexercised Options, even if
vested. For purposes of this paragraph, Options shall not be deemed exercised
until a share certificate for the Shares relating to the Options exercised has
been issued and delivered to Optionee. The Company shall notify Optionee
promptly in the event that it discovers a cause event after termination of
employment and the Committee (as defined in the Plan) has determined that
subparagraph (iv) above shall apply, but giving such notice is not a condition
to the Company’s right to exercise its rights under this paragraph.

Neither this Agreement nor any Option granted hereunder shall confer on Optionee
any right to continue in the Company’s employ, or limit in any respect the
Company’s right (in the absence of a specific written agreement to the contrary)
to terminate Optionee’s employment at any time with or without cause.

In all events, upon any termination of Optionee’s employment with the Company or
upon Optionee’s death, whichever is first to occur (but subject to the
penultimate sentence of subparagraph (g)), the unvested portion, if any, of any
then unexercised Options shall automatically and without notice terminate and
become null and void.

(d) Exercise of Options

The Options may be exercised only by written notice to the Company at its
principal business office or such other office as the Company may from time to
time direct, which shall specify the number of optioned Shares being purchased.
Any notice of exercise of Options shall be accompanied by payment of the full
purchase price for the Shares being purchased: (i) by check payable to the
Company; or (ii) with the prior consent of the Company, by tendering previously
acquired shares of Common Stock having a fair market value (determined as of the
date such Options are exercised) equal to all of the purchase price; or
(iii) with the prior consent of the Company, by any combination of (i) and (ii),
provided that any payment involving the delivery of Common Stock does not result
in a charge to earnings for financial accounting purposes, as determined by the
Committee (as defined in the Plan). Subject to the foregoing proviso, and with
the prior consent of the Company, if shares of the Common Stock are readily
tradeable on a national securities exchange or other market system at the time
of exercise, payment may also be made by delivering a properly executed exercise
notice to the Company together with a copy of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds to
pay the exercise price. The Company shall have no obligation to deliver the
Shares being purchased pursuant to the exercise of any Options, in whole or in
part, until the aforesaid payment in full of the purchase price therefor is
received by the Company.

(e) Issuance of Shares

If, at any time, the Company, in its reasonable judgment, or on advice of
counsel, shall determine that the listing, registration or qualification of the
Shares covered by the Options on any securities exchange or under any state or
federal law is necessary as a condition of, or in connection with, the purchase
or delivery of Shares hereunder, and that no exemptions are applicable, the
delivery of any or all Shares pursuant to exercise of the Options may be
withheld unless and until such listing, registration or qualification shall have
been effected. Optionee agrees to comply with any and all legal requirements
relating to Optionee’s resale or other disposition of any Shares acquired under
this Agreement. The Company may require, as a condition of exercise of any
Options, that Optionee represent, in writing, that the Shares received upon
exercise of the Options are being acquired for investment and not with a view to
distribution, and that Optionee agree that the Shares will not be disposed of
except pursuant to an effective registration statement unless the Company shall
have received an opinion of counsel reasonably satisfactory to the Company that
such disposition is exempt from registration under the Securities Act of 1933,
as amended. The Company may endorse on certificates representing Shares issued
upon the exercise of Options such legends referring to the foregoing
representations or any applicable restrictions on resale as the Company, in its
discretion, shall deem appropriate.

(f) Rights as a Shareholder

Optionee shall acquire none of the rights of a shareholder of the Company under
this Agreement unless and until certificates for Shares are issued to Optionee
upon the exercise of Options.

(g) Vesting

The right to exercise the Options shall vest 20% on each anniversary of the Date
of Grant (     shares on each such anniversary), so that, subject to the
provisions for earlier termination herein set forth, the right to exercise the
Options shall be 100% vested on the fifth anniversary of the Date of Grant.
Notwithstanding such vesting schedule, upon a Sale of the Company or Change In
Control (as such terms are hereinafter defined), or upon the termination of
Optionee’s employment due to death or permanent disability, the right to
exercise the Options shall automatically become 100% vested. In addition, upon
termination of Optionee’s employment for any other reason, the Company may, in
its sole and absolute discretion, accelerate, in whole or in part, the vesting
of any Options which are unvested at the date of termination of employment.

(h) Sale of the Company

In the event of a Sale of the Company, the Company may require Optionee to
exercise all of the Options effective immediately prior to the consummation of
the Sale of the Company. In such event, the Company and Optionee shall cooperate
to effectuate the exercise of the Options immediately prior to the consummation
of the Sale of the Company so that the Shares issuable upon such exercise are
recognized as issued and outstanding prior to such consummation.

(i) Certain Definitions

For purposes hereof, the following capitalized terms have the respective
meanings ascribed to them below:

(i) “Sale of the Company” means any transaction pursuant to which all or
substantially all of the business or operations of the Company are directly or
indirectly sold, assigned or transferred to an arms-length purchaser through the
sale, exchange or other transfer, by purchase, merger or otherwise, of the
assets or equity of the Company.

(ii) A “Change in Control” shall be deemed to have occurred on the date that
(a) William Cruz (counting for these purposes all Common Stock owned by any of
his Affiliates) and Ralph Cruz (counting for these purposes all Common Stock
owned by any of his Affiliates), in the aggregate own less than 25% (or less
than 51% if the Company is not public) of the issued and outstanding Common
Stock, (b) William Cruz (counting for these purposes all Common Stock owned by
any of his Affiliates) and Ralph Cruz (counting for these purposes all Common
Stock owned by any of his Affiliates), viewing all of the foregoing as one
stockholder, is not the stockholder of the Company owning the highest number of
issued and outstanding shares of Common Stock, or (c) neither William Cruz nor
Ralph Cruz occupies the position of Chairman of the Board, Co-Chairman of the
Board, Chief Executive Officer, Co-Chief Executive Officer or President of the
Company.

(iii) “Fair Market Value” shall have the meaning ascribed to it in the Plan.

(iv) “Affiliate” means, with respect to William Cruz or Ralph Cruz, an immediate
family member, a trust principally for his benefit and/or for the benefit of his
family members and/or lineal descendants and/or charitable purposes, or a family
limited partnership or other entity the beneficial owners of which are,
principally, him and/or his family members and/or such trusts.

3. Adjustment Upon Changes in Capitalization, etc.

In the event of any stock split, stock dividend, reclassification or
recapitalization which changes the character or amount of the Company’s
outstanding Common Stock while any portion of any Options granted pursuant to
this Agreement are outstanding but unexercised, the Company shall make such
adjustments in the character and number of Shares subject to such Options and in
the Option Price (per Share) as shall be equitable and appropriate in order to
make such Options, as nearly as may be practicable, equivalent to such Options
immediately prior to such change; provided, however, that no such adjustment
shall give Optionee any additional benefits under this Agreement; and provided
further, if any such adjustment is made by reason of a transaction described in
section 424(a) of the Code (as defined in the Plan), it shall be made so as to
conform to the requirements of that section and the regulations thereunder.

If any transaction (other than a change specified in the preceding paragraph)
described in section 424(a) of the Code affects the Company’s Common Stock
subject to any unexercised Option granted hereunder (hereinafter for purposes of
this Paragraph 3 referred to as the “old option”), the Board of Directors of the
Company or any surviving or acquiring corporation may take such action as it
deems appropriate, and in conformity with the requirements of that section and
the regulations thereunder, to substitute a new option for the old option, in
order to make the new option, as nearly as may be practicable, equivalent to the
old option, or to assume the old option.

If any such change or transaction shall occur, the number and kind of Shares to
be issued upon the exercise of any Options shall be adjusted to give effect
thereto.

4. Application of Funds

The proceeds received by the Company from the sale of Shares subject to Options
may be commingled with any other corporate funds and used for any corporate
purpose.

5. General

(a) Any communication in connection with this Agreement shall be deemed duly
given when delivered in person (including by courier service) or mailed by
certified or registered mail, return receipt requested, to Optionee at
Optionee’s address listed on the signature page hereof or such other address of
which Optionee shall have advised the Company by similar notice; and to the
Company at the Company’s then executive offices.

(b) This Agreement sets forth the parties’ final and entire agreement with
respect to its subject matter, may not be changed or terminated orally and shall
be governed by and construed in accordance with the internal laws of the State
of Florida. This Agreement shall bind and inure to the benefit of Optionee, and
Optionee’s heirs, distributees and personal and legal representatives, and the
Company and its successors and assigns.

(c) Wherever from the context it appears appropriate, each term stated in either
the singular or the plural shall include the singular and the plural, and
pronouns stated in the masculine, the feminine or the neuter gender shall
include the masculine, feminine and neuter.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

     
Optionee:
  TRADESTATION GROUP, INC., a Florida corporation
 
 

 
  By:
 
   
[name]
 


[address]

